DONOVAN, Judge
(concurring in part/dissenting in part):
I concur in the result solely because the single charge sheet was amended to show an inception date one year earlier than alleged when the offense was sworn; the result was to violate the requirement that “[i]f a change involves the inclusion of any ... matter not fairly included in the charges as preferred, new charges, consolidating all offenses which are to be charged, should be signed and sworn to by an accuser”. Paragraph 33d, Manual for Courts-Martial, 1969 (Rev.) (MCM). Inasmuch as the reswearing on 30 June 1980 was more than two years after the amended inception date, the result reached above follows.
I disagree that United States v. Arsneault, 6 M.J. 182 (C.M.A.1979), controls since that case involved a “new, rather than an amended, charge sheet”. Id. at 183. Furthermore, United States v. Rodgers, 8 U.S.C.M.A. 226, 24 C.M.R. 36 (1957), looked to a different set of facts than we face. The Rodgers record contained two charge *718sheets, one which tolled the statute of limitations and another on which trial proceeded. The Court of Military Appeals observed that the latter was “the only charge sheet before the law officer and the court ... we do not presume that the accused waived a substantial right which the record fails to show he even knew of”. Id. at 38. The reason Rodgers had a right to raise the statute, however, was only because additional charges were added to the original, thus triggering paragraph 33d, MCM. Appellant not only faced no additional charges but had notice of the initial preferral and receipt date. Accordingly, Rodgers and Arsneault apply only to redirect us to paragraph 33d, MCM. But for the pen change of one year impact, Article 43(c), Uniform Code of Military Justice, and paragraph 68c, MCM, would have been satisfied. Accord, United States v. Brown, 1 M.J. 1151 (N.C.M. R.1977).
Our case is closer to Brown than the opinion states, as I disagree that “a new charge sheet . .. was used at trial.” Although a new page 3 was used for the convening authority’s referral, that page, as well as page 1, is inchoate without the offense page — and we have only one offense page (page 2 of DD 458) taped between the pages 1 and (blank) page 2 used and the new pages 3 and 4 used at trial.